        Case 1:17-cv-01124-JKB Document 72-1 Filed 05/26/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION


KURT EICHENWALD,                                 )
                                                 )
       Plaintiff,                                )
                                                 ) C.A. No. 17-cv-01124-JKB
       v.                                        )
                                                 )
JOHN RIVELLO                                     )
                                                 )
       Defendant.                                )
                                                 )


   DECLARATION OF JENNIFER B. MAISEL IN SUPPORT OF PLAINTIFF KURT
     EICHENWALD’S MEMORANDUM IN OPPOSITION TO THE MOTION OF
            DEFENDANT JOHN RIVELLO FOR MODIFICATION
                OF THE COURT’S SCHEDULING ORDER

       I, JENNIFER B. MAISEL, affirm and declare as follows:

       1.      I am an attorney at Rothwell, Figg, Ernst & Manbeck P.C., counsel to Plaintiff

Kurt Eichenwald (“Plaintiff”) in the above-captioned matter. I am a member in good standing of

the bars for the District of Columbia and New York. I submit this declaration in support of

Plaintiff Kurt Eichenwald’s Memorandum in Opposition to the Motion of Defendant John

Rivello for Modification of the Court’s Scheduling Order.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of an email sent by counsel

for Defendant on May 5, 2020.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of an email sent by counsel

for Defendant on May 19, 2020.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of an email sent by counsel
        Case 1:17-cv-01124-JKB Document 72-1 Filed 05/26/20 Page 2 of 2




for Defendant on May 20, 2020.

       5.     Attached hereto as Exhibit 4 is a true and correct copy of an email sent by counsel

for Defendant on April 1, 2020.


       I declare under penalty of perjury that the foregoing is true and correct.

Executed this 26th day of May, 2020.

                                                 /s/ Jennifer Maisel
                                                 Jennifer B. Maisel, Esq.




                                                 2
